Citation Nr: 1615886	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bipolar disorder. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to February 2000.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from  March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that declined to reopen the claim for service connection for bipolar disorder and from a July 2011 rating decision in which the same RO denied service connection for a right knee disability.  [Although the Veteran requested a hearing before the Board in the October 2013 substantive appeal, in a subsequent December 2014 written statement, he withdrew his request for a hearing before the Board and asked that his case was forwarded to the Board for a decision.]   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of whether new and material evidence has been received sufficient to reopen a claim for nonservice-connected pension has been raised by the record in a December 2010 claim for VA benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A right knee disability, to include arthritis, was not shown in active service and was not manifest to a compensable degree within one year after separation from service or for many years thereafter.  The only available medical opinion evidence has found that the Veteran's current right knee disability is not related to, or caused by, any event in service.  

CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, with regard to the issue decided herein, the Veteran was notified in a pre-decisional January 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers significant the subsequent statements made by the Veteran and his representative suggesting actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim) & Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is presumed for certain chronic diseases (e.g., arthritis) which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, service treatment records show that in October 1999 the Veteran was seen with complaints of "paralyzing pain" in his right knee for the past six days.  Examination revealed mild edema, pain with range of motion, and tenderness.  The assessment was right knee pain/effusion.  

In December 2010, the Veteran submitted an application for VA compensation (VA form 21-526) for knee problems that began in September 1999.   

According to a report of a May 2013 VA knee examination, the examiner, who reviewed the claims file, diagnosed the Veteran with tricompartmental arthritis of the right knee.  The Veteran reported that in 1999 he developed a stress fracture of the right knee.  No surgery was performed.  He was treated with an ace bandage.  He has pain in the knee all about the entire knee joint.  Swelling may be due to varicose veins.  The Veteran continued that his condition started from squatting.  The VA examiner opined that the Veteran's right knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted a review of the service treatment records.  He found that the Veteran was treated for a right knee condition in 1999 and that there were no further records of treatment for his right knee after that time.  He opined that that condition cannot be related to the degenerative joint disease of the Veteran's knee at this time.  

Evidence of record specific to the right knee is very limited.  Even so, on the basis of consideration of all of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection.  Initially, while service medical records document a single entry for a complaint of right knee pain, the Veteran was not diagnosed with a right knee disability.  Further, arthritis was not shown on X-rays within one year following separation from service.  As such, the presumptive period for establishing service connection for arthritis as a chronic disease has not been met. 38 C.F.R. §§ 3.307 , 3.309.  Furthermore, the Veteran was first objectively found to have a right knee condition in May 2013, more than thirteen years after discharge from service, and the Veteran first reported a post-service right knee disability in December 2010, more than ten years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the only medical opinion to address the probability of a medical relationship between the Veteran's right knee disability and service weighs against the claim.  The Board finds that the May 2013 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the persuasive evidence of record shows that the Veteran's right knee disability had an onset many years after service, and is not related to service or any incident during service.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints pertaining to the right knee until the Veteran filed his claim for VA compensation benefits in December 2010.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  The Veteran has failed to submit any evidence of complaints, evaluation, treatment or diagnosis of his right knee prior to December 2010.  Therefore, the Veteran's statements made in furtherance of a claim for VA benefits carry no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  
In reaching the above conclusion, the Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of any right knee disability in the absence of specialized training.

Thus, the preponderance of the evidence of record is against a finding that the Veteran has a right knee disability related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of his claim that would give rise to a reasonable doubt in his favor, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied. 


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Review of the record in the current appeal does not reveal adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  In this regard, although the Veteran was provided with a letter in January 2009 that informed him that he needed to submit new and material evidence to reopen the claim, the RO did not identify for the Veteran the basis of the prior denial and then lay out specifically the type or nature of evidence needed to reopen the claim.  Hence, a remand is warranted to provide the Veteran with notice compliant with Kent.  

Additionally, in the Veteran's December 2010 application for VA benefits (VA Form 21-526), he indicated that his mental health disability prevented him from working and that he was receiving income from the Social Security Administration.  Private mental health records indicate that the Veteran is in receipt of Supplemental Security Income (SSI) from SSA.  Given that the evidence of record suggests that the Veteran's bipolar disorder may be the disability for which he is in receipt of SSA benefits, the outstanding SSA medical records may have relevance to the current claim remaining on appeal.  Therefore, on remand, the AOJ should undertake the appropriate actions to contact the SSA and attempt to obtain copies of the medical records considered by the SSA as well as SSA disability determinations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), to include identifying for him the basis of the prior denial and then laying out specifically the type or nature of evidence needed to reopen the claim of service connection for bipolar disorder.  Specifically, such notice should include notification that the prior denial of the claim for service connection for bipolar disorder was in a November 2005 RO decision and that that decision denied service connection for a bipolar disorder because the disability existed prior to the Veteran's period of service was not permanently aggravated by service.

2.  Ask the Veteran to identify the provider(s) (VA and non-VA) of any additional treatment or evaluation that he has received for bipolar disorder prior to service and since his discharge from service which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation reports.  Use any such information provided by the Veteran to obtain and associate with the claims folder any such available medical records.  

3.  Contact SSA and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  Copies of all documented attempts by VA to obtain outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If no such records are available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

4.  Then, readjudicate the claim remaining on appeal-whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a bipolar disorder.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made.  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


